        Case 3:18-cr-00038-HDM-WGC Document 80 Filed 11/23/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     SYLVIA IRVIN
 3   Assistant Federal Public Defender
     KATHERINE TANAKA
 4   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 6   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 7   Katherine_Tanaka@fd.org

 8   Attorneys for ERIC MCCARTT

 9                              UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                              Case No. 3:18-CR-038-HDM-WGC
12
                   Plaintiff,                                     ORDER GRANTING
13                                                           STIPULATION TO CONTINUE
            v.                                                 SENTENCING HEARING
14                                                              (ELEVENTH REQUEST)
     ERIC MCCARTT,
15
                   Defendant.
16
17
18          It is stipulated and agreed to by Federal Public Defender Rene L. Valladares and
19   Assistant Federal Public Defenders Sylvia Irvin and Katherine Tanaka, counsel for Eric
20   McCartt, and Trial Attorney for the U.S. Department of Justice Charles Schmitz, counsel for
21   the United States of America, that the Sentencing Hearing currently scheduled on December 8,
22   2020, be vacated and continued to January 26, 2021.
23          This Stipulation is entered into for the following reasons:
24          1.     This is a joint request by counsel for the Government and counsel for Defendant
25   McCartt.
26
        Case 3:18-cr-00038-HDM-WGC Document 80 Filed 11/23/20 Page 2 of 3




 1          2.      The additional time requested by this Stipulation is reasonable pursuant to
 2   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 3   change any time limits prescribed in this rule.”
 4          3.      Both counsel previously sought continuances to allow defense counsel to review
 5   former Sgt. Carry’s personnel file, which is more than 900 pages, and which under the
 6   protective order, required an in-person review at the U.S. Attorney’s office. ECF Nos. 63, 65.
 7          4.      Recent stay-at-home orders, travel restrictions, and social distancing strictures
 8   related to COVID-19 hampered defense counsels’ ability to review former Sgt. Carry’s
 9   personnel file under the conditions set forth in the protective order. After defense counsel
10   reviewed these documents, counsel needed time to discuss with the defendant.
11          5.      Both counsel request the instant continuance to ensure all restitution issues are
12   considered and resolved before sentencing so that an additional hearing does not have to be
13   scheduled. Counsel have been diligently working to resolve the restitution issues in this case.
14          6.      The defendant is in custody and agrees with the need for the continuance.
15          7.      The parties agree to the continuance.
16          This is the eleventh request for a continuance of the sentencing hearing.
17          DATED this 20th day of November, 2020.
18          RENE L. VALLADARES                                 STEVEN J. GROCKI
            Federal Public Defender                            Chief, CEOS Section,
19                                                             Criminal Division

20      By: /s/ Sylvia Irvin                  .             By: /s/ Charles Schmitz          .
            SYLVIA IRVIN                                        CHARLES SCHMITZ
21          Assistant Federal Public Defender                   U.S. Department of Justice
            Counsel for ERIC MCCARTT                            Counsel for the Government
22
        By: /s/ Katherine Tanaka             .
23          KATHERINE TANAKA
            Assistant Federal Public Defender
24          Counsel for ERIC MCCARTT
25
26
                                                        2
       Case 3:18-cr-00038-HDM-WGC Document 80 Filed 11/23/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                         Case No. 3:18-CR-038-HDM-WGC
 4                 Plaintiff,                          ORDER
 5          v.
 6   ERIC MCCARTT,
 7                 Defendant.
 8
 9
            Based on the pending Stipulation of counsel, and good cause appearing,
10
     IT IS THEREFORE ORDERED that the in-person Sentencing Hearing currently scheduled
11
     for Tuesday, 12/8/2020, at 10:00 AM, be vacated and continued to Tuesday, 1/26/2021, at
12
     12:00 PM in Reno Courtroom 4 before Judge Howard D. McKibben. IT IS SO ORDERED.
13
            DATED this 23rd day of November, 2020.
14
15
16                                              UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
